1
2
3
4
5
6
7
8
                                         UNITED STATES DISTRICT COURT
9
                EASTERN DISTRICT OF CALIFORNIA – SACRAMENTO DIVISION
10
11   TIM MOORE,                     )                                Case No. 2:18-cv-02919-WBS-KJN
                                    )
12             Plaintiff,           )                                ORDER ON STIPULATION RE:
                                    )                                DISMISSAL WITH PREJUDICE OF
13        vs.                       )                                DEFENDANT MOORE FREIGHT
14                                  )                                BROKERS, INC. dba MOORE
     ANG TRANSPORT INC., TUFF       )                                TRANSPORTATION SERVICES
15   MACHINERY LLC, MOORE FREIGHT   )
     BROKERS INC. doing business as )                                [Fed. R. Civ. P. 41(a)(2)]
16   Moore Transportation Services, )
17   and DOES 1 through 10,         )
     inclusive,                     )
18                                  )
                Defendants.         )
19                                  )
20
21
22
23
24
25
26
27
28



     G:\docs\shu\dshu2\inbox\Signed\18cv2919 Moore - Order Re Stip
     to Dism of Deft Moore Freight Brokers.docx
                                                                                      [PROPOSED] ORDER
1             The stipulation of Tim Moore and defendant Moore Freight
2    Brokers, Inc. dba Moore Transportation Services (“MTS”) came on
3    for consideration by the Honorable William B. Shubb. The Court,
4    having considered the parties’ stipulation under Federal Rule
5    of     Civil        Procedure             41(a)(2),             hereby   dismisses   MTS   from   the
6    complaint with prejudice, with each party to bear its costs and
7    fees.
8
9             IT IS SO ORDERED.
10
      Dated:          July 18, 2019
11
12
13
14
15
16   Submitted on July xx, 2019 by:
17
     ROBERTS & KEHAGIARAS LLP
18
19   s/Andrew D. Kehagiaras
20
     Attorneys for defendant
21   MOORE FREIGHT BROKERS, INC.
22   dba MOORE TRANSPORTATION SERVICES

23
24
25
26
27
28


                                                                     1
     G:\docs\shu\dshu2\inbox\Signed\18cv2919 Moore - Order Re Stip
     to Dism of Deft Moore Freight Brokers.docx
                                                                                          [PROPOSED] ORDER
